COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Senior Judge Hodges
Argued at Alexandria, Virginia


GARY STEPHEN DIAZ
                                       MEMORANDUM OPINION * BY
v.   Record No. 2987-97-4           JUDGE RUDOLPH BUMGARDNER, III
                                         FEBRUARY 16, 1999
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       John E. Kloch, Judge

          Paul E. Pepper, Assistant Public Defender
          (Susan L. Korfanty, Senior Assistant Public
          Defender, on brief), for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Gary Stephen Diaz appeals his conviction of receiving stolen

property in violation of Code § 18.2-108.   He argues that the

evidence presented during his bench trial was insufficient to

sustain the trial court's finding of guilt.   Concluding the

evidence did support that finding, we affirm the conviction.

     On appeal we view the evidence in the light most favorable

to the Commonwealth with all reasonable inferences fairly

deducible therefrom.   See Archer v. Commonwealth, 26 Va. App. 1,

11, 492 S.E.2d 826, 831 (1997).   In so doing, we must discard the

evidence of the accused in conflict with that of the

Commonwealth, see Cirios v. Commonwealth, 7 Va. App. 292, 295,

373 S.E.2d 164, 165 (1988), and not substitute our judgment for

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
that of the fact finder.    See Cable v. Commonwealth, 243 Va. 236,

239, 415 S.E.2d 218, 220 (1992).   The trial court's ruling will

not be disturbed on appeal unless plainly wrong or without

evidence to support it.    See George v. Commonwealth, 242 Va. 264,

278, 411 S.E.2d 12, 20 (1991), cert. denied, 503 U.S. 973 (1992);

Smith v. Commonwealth, 17 Va. App. 68, 71, 435 S.E.2d 414, 416

(1993).

     So viewed, the evidence established that Jeffrey Robertson

stole a bracelet and diamond ring from his grandmother.    He and a

friend, also an underage teenager, took the jewelry to the Gold

Star Pawn Shop and pawned it to the defendant, who worked there.

The items were worth $2,950, but they received only $120.     Both

Robertson and his friend identified the defendant as the person

to whom they pawned the jewelry.   They said that he did not ask

for identification, did not ask who owned the bracelet, and did

not ask them to complete any paperwork.

     As soon as Robertson's grandmother discovered the jewelry

was missing, she suspected him of taking it.    He admitted

stealing the jewelry and returned to the pawn shop with her where

he identified the defendant to her.     The defendant returned the

bracelet to her without charge and without completing any

paperwork.    An attorney for the pawn shop returned the ring a

week later.

     Pawn shop regulations required verified identification of

anyone who pawned property.   The required information included

the name, address, phone number, height, weight, and birth date.



                                - 2 -
The regulations also required the pawn shop to make a detailed

description of the property received and to file it in writing

with the police.    The detective who maintained these records

testified that he never received any form describing the jewelry

Robertson pawned.    When asked for the pawn ticket for the

jewelry, the defendant gave the detective a pawn ticket, but it

was for a bracelet pawned by another person, Martha Jones, and

the description on the ticket did not match the jewelry Robertson

pawned.

        The defendant said that he had been in the store all day on

the day in question, but he did not know if "two kids" had come

into the store.    He acknowledged being in the store when the

grandmother claimed her bracelet, but he said that it had been in

the store "for a while."    The defendant also claimed that he had

given the detective the correct ticket for the transaction with

Robertson, but later stated that the "constant bombardment" by

the detectives caused him to give them the wrong ticket.

        Three other witnesses testified for the defendant.    The shop

owner, his half-brother and his wife all testified that they had

been in the store on the day in question but had not seen the two

boys.    The defendant argues that the trial court erred by

disregarding the three defense witnesses and in believing

Robertson and his friend.    He asserts that accepting the

testimony of the two teenagers over that of the three adults was

arbitrary.    However, the credibility of witnesses, the weight

accorded their testimony, and the inferences to be drawn from



                                 - 3 -
proven facts are matters solely for the fact finder's

determination.   See Sandoval v. Commonwealth, 20 Va. App. 133,

138, 455 S.E.2d 730, 732 (1995).

     We conclude that the evidence is sufficient to affirm the

defendant's conviction for receiving stolen property.     Robertson

and his friend pawned stolen jewelry to the defendant.     He paid

them $120 for two items worth much more and asked for no

identification from the teenagers.      He prepared no paperwork and

did not file the required information with the police.     The

defendant returned the bracelet to the grandmother but charged

her nothing.   From this evidence the trial court could find that

the defendant received the property and could infer that he knew

it was stolen when he did so.

     Finally, the defendant gave conflicting explanations for his

actions.   He first said that Jones's ticket was the correct

ticket for the grandmother's jewelry but later stated that the

detectives pressured him into providing the wrong pawn ticket.

Where a fact finder concludes a defendant's testimony is

incredible, it can infer the defendant lied to conceal his guilt.
See Speight v. Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d 95, 98

(1987).

     The evidence is sufficient to affirm the defendant's

conviction, and we affirm the judgment of the trial court.

                                                           Affirmed.




                                - 4 -